DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 02/02/22.
Election
2)	Acknowledgment is made Applicants’ election filed 05/06/22 in response to the restriction and the species election requirement mailed 03/09/22. Applicants have elected, without traverse, invention I, and the cell-targeting molecule species of (gg) Shiga toxin effector polypeptide species, i.e., the (aa) Shiga toxin effector polypeptide species having the nine specific amino acid substitutions recited in claim 1 and having one single additional specific amino acid substitution recited in claims 13 and 14 and having cysteine at serine 8 (S8C) of SEQ ID NO: 1; the linker peptide sequence species of SEQ ID NO: 758; the CD20 extracellular target molecule species; the single-chain variable fragment binding region species; the SEQ ID NO: 86 Shiga toxin effector polypeptide species; the auristatin cytotoxic agent heterologous molecule species; and the cancer or tumor disease, disorder or condition species. 
Status of Claims
3)	Claims 1-30 are pending.
	The examination has been extended to the histidine and lysine residues having a functional group, the peptide linker species comprising the amino acid sequence of SEQ ID NO: 761, and the T-cell epitope heterologous molecule species.
	Claims 2-5 and 26-30 are withdrawn from consideration as being directed to a non-elected species. See 37 CFR 1.142(b) and M.P.E.P § 821.03. 
	Claims 1 and 6-25 are examined on the merits.
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ information disclosure statements filed 05/06/22 and 02/02/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ sequence listing which has been entered on 11/23/21.
Substitute Specification
6)	Acknowledgment is made of Applicants’ substitute specification filed 02/22/22.
Drawings
7)	Acknowledgment is made Applicants’ replacement drawings filed 02/02/22. 
Duty to Disclose under 37 C.F.R 1.56
8)	Applicants are reminded that they have a duty to disclose all information specifically material to the patentability of each pending claim in the manner prescribed by § 1.97(b)-(d) and 1.98.
MPEP 2001.06(b) states the following:
	2001.06(b) Information Relating to or from co-pending United States Patent Applications [R-08.2017]:
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. This may include providing the identification of pending or abandoned applications filed by at least one of the inventors or assigned to the same assignee as the current application that disclose similar subject matter that are not otherwise identified in the current application. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):

 [W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See also MPEP § 2004, paragraph 9: 
	9. Do not rely on the examiner of a particular application to be aware of other applications belonging to the same applicant or assignee. It is desirable to call such applications to the attention of the examiner even if there is only a question that they might be "material to patentability" of the application the examiner is considering. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003) (contrary decision of another examiner reviewing substantially similar claims is ‘material’; copending application may be ‘material’ even though it cannot result in a shorter patent term, when it could affect the rights of the patentee to assign the issued patents). It is desirable to be particularly careful that prior art or other information in one application is cited to the examiner in other applications to which it would be material. Do not assume that an examiner will necessarily remember, when examining a particular application, other applications which the examiner is examining, or has examined. A "lapse on the part of the examiner does not excuse the applicant. "KangaROOS U.S.A., Inc. v. Caldor, Inc., 778 F.2d 1571, 1576, 228 USPQ 32, 35 (Fed. Cir. 1985); see also MPEP § 2001.06(b).

Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are "material to patentability" of the application in question, but must instead bring such other applications to the attention of the examiner. See Regeneron Pharm., Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560 (S.D.N.Y. 2015), and Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003). For example, if a particular inventor has different applications pending which disclose similar subject matter but claim patentably indistinct inventions, the existence of other applications must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are "material to patentability" of the subsequent application. See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808. 
Priority
9)	This AIA  application, filed 11/23/2021, is a continuation of the U.S application 17/314,563 filed 05/07/21, now allowed, which is a continuation of the U.S. application 16/467,737 filed 06/07/2019, now abandoned, which is the national stage 371 application of the international application PCT/US17/065074 filed 12/07/2017, which claims the benefit of the US provisional application 62/431,036 filed 12/17/2016.
Objection(s) to Specification
10)	The instant specification is objected to for the following reason(s):
	Paragraph [1] of the substitute specification does not reflect the current allowed and abandoned status of the prior non-provisional applications 17314563 and 16467737 as indicated in italicized letters under the section ‘Priority’. 
Double Patenting Rejection(s)
11)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
12)	Claims 1, 6-12, 15, 16, 18-21 and 25 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 2 of the co-pending application 17314563, now allowed. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1 and 2 respectively of the ‘563 application drawn to the amino acid sequence of SEQ ID NO: 828 and a pharmaceutical composition comprising said polypeptide sequence and a pharmaceutically acceptable carrier anticipate instant claims. Said SEQ ID NO: 828 is the SLT-1A-D3::scFv4 cell-targeting molecule 56, which is set forth below, wherein the instantly recited Shiga toxin effector polypeptide amino acid sequence having at least 90% sequence identity to 1-251 amino acids of SEQ ID NO: 1 with all the recited amino acid substitutions and one or more histidine, i.e., residues having a functional group, are indicated via underlining, and the scFv4 binding region comprising one or more cysteines, i.e., amino acids having a functional group, via non-underlining. The peptide linker EFPKPSTPPGSSGGAP, i.e., the instantly recited SEQ ID NO: 761, having a lysine residue therein, is indicated via italicized residues.
US-17-314-563-828
Sequence 828, Application US 17314563
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: SHIGA TOXIN A SUBUNIT EFFECTOR POLYPEPTIDES, SHIGA TOXIN EFFECTOR SCAFFOLDS, AND CELL-TARGETING MOLECULES FOR SITE-SPECIFIC CONJUGATION
CURRENT APPLICATION NUMBER: US 17/314,563
CURRENT FILING DATE: 2021-05-07
PRIOR APPLICATION NUMBER: US 16/467,737
PRIOR FILING DATE: 2019-06-07
PRIOR APPLICATION NUMBER: PCT/US2017/065074
PRIOR FILING DATE: 2017-12-07
PRIOR APPLICATION NUMBER: US 62/431,036
PRIOR FILING DATE: 2016-12-07
NUMBER OF SEQ ID NOS: 1239
SEQ ID NO: 828
LENGTH: 519
TYPE: PRT
ORGANISM: Artificial Sequence
NAME/KEY: source
OTHER INFORMATION: Description of Artificial Sequence: Synthetic polypeptide
US-17-314-563-828
Qy          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60

Qy         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120

Qy        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180

Qy        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240

Qy        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPQVQLQQSGPELKKPGETVKISCKASGYPFTNY 300

Qy        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GMNWVKQAPGQGLKWMGWINTSTGESTFADDFKGRFDFSLETSANTAYLQINNLKSEDSA 360

Qy        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TYFCARWEVYHGYVPYWGQGTTVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSDIQMTQSP 420

Qy        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSLSASVGDRVTITCKASQDVYNAVAWYQQKPGQSPKLLIYSASSRYTGVPSRFTGSGSG 480

Qy        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519
              |||||||||||||||||||||||||||||||||||||||
Db        481 PDFTFTISSVQAEDLAVYFCQQHFRTPFTFGSGTKLEIK 519

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
13)	Claims 22-24 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 2 of the co-pending application 17314563, now allowed, as applied to claim 1 above and further in view of Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143).
	The identified claims of the co-pending ‘563 application are silent on the SEQ ID NO: 828 being covalently linked to a heterologous molecule such as a cytotoxic agent or auristatin.  
	However, having a heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or conjugated to an art-known cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited was routine and conventional in the art at the time of the invention. For instance, Poma et al. (‘143) taught conjugating a cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited to an exogenous (heterologous) molecule such as a therapeutic agent, a cytotoxic agent, or auristatin. See sections [0585], [0061], [0190] and [0440].
	Given the teachings of Poma et al. (‘143), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have a desired heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or conjugated as recited to SEQ ID NO: 828 of the co-pending ‘563 application to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring therapeutic or cytotoxic functions to SEQ ID NO: 828 of the co-pending ‘563 application.
14)	Claims 1, 6-12, 15, 16, 18-23 and 25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 25-27, 29 and 1-24 of US patent 11,136,395 (Applicants’ IDS). Although the claims at issue are not identical, they are not patentably distinct from each other. The molecule of SEQ ID NO: 128 claimed in the ‘395 patent comprising therein a Shiga toxin effector polypeptide comprising the amino acid sequence of SEQ ID NO: 41, a VH  and VL-containing scFv capable of specifically binding an extracellular target biomolecule such as a human PD-L1, wherein the scFv is located C-terminal to the Shiga toxin effector polypeptide, a linker therebetween, and a human (heterologous) CD8+ T-cell epitope; and a pharmaceutical composition comprising said molecule and a pharmaceutically acceptable carrier anticipate instant claims. The Shiga toxin effector polypeptide sequence is fused to the scFv via the lysine-containing EFPKPSTPPGSSGGA linker peptide or SEQ ID NO: 73, i.e., the instantly recited (SEQ ID NO: 761). See the sequence alignments set forth below. 
US-17-027-120-41 
Sequence 41, Application US 17027120
Patent No. 11136395
GENERAL INFORMATION
APPLICANT: Molecular Templates, Inc.
TITLE OF INVENTION: PD-L1 BINDING MOLECULES COMPRISING SHIGA TOXIN A SUBUNIT
SCAFFOLDS
CURRENT APPLICATION NUMBER: US 17/027,120
CURRENT FILING DATE: 2020-09-21
PRIOR APPLICATION NUMBER: PCT/US020/051589
PRIOR FILING DATE: 2020-09-18
PRIOR APPLICATION NUMBER: US 63/041,288
PRIOR FILING DATE: 2020-06-19
PRIOR APPLICATION NUMBER: US 62/970,610
PRIOR FILING DATE: 2020-02-05
PRIOR APPLICATION NUMBER: US 62/933,197
PRIOR FILING DATE: 2019-11-08
PRIOR APPLICATION NUMBER: US 62/902,243
PRIOR FILING DATE: 2019-09-18
NUMBER OF SEQ ID NOS: 266
SEQ ID NO: 41
	LENGTH: 251
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Shiga toxin effector polypeptide 2
	US-17-027-120-41

Query Match 98.3%; Score 1241; DB 4; Length 251;Best Local Similarity 99.2%;  
Matches 248; Conservative 0; Mismatches 2; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        241 NSHHHASAVA 250

The SEQ ID NO: 128 is set forth below, wherein the instantly recited Shiga toxin effector polypeptide sequence having 98.3% sequence identity to 1-251 amino acids of SEQ ID NO: 1 with all the recited amino acid substitutions and one or more histidine, i.e., residues having a functional group, is indicated via underlining, and the scFv binding region comprising one or more cysteine residues, i.e., amino acids having a functional group, and the heterologous human CD8+ T-cell epitope via non-underlining. The peptide linker sequence of EFPKPSTPPGSSGGAP or SEQ ID NO: 73 therein, i.e., the instantly recited SEQ ID NO: 761, having a lysine residue therein, is indicated via italicized residues.
Qy          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDF 60

Qy         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TLGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQR 120

Qy        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VAGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFR 180

Qy        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALI 240

Qy        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPEVQLQQSGPELVKPGASVKISCKTSGYTFTEY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LNSHHHASAVAAEFPKPSTPPGSSGGAPEVQLQQSGPELVKPGASVKISCKTSGYTFTEY 300

Qy        301 TMHWVKQRHGKSLEWIGGINPNNGGTWYNQKFKGKATLTVDKSSSTAYMELRSLTSEDSA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TMHWVKQRHGKSLEWIGGINPNNGGTWYNQKFKGKATLTVDKSSSTAYMELRSLTSEDSA 360

Qy        361 VYFCARPYYYGSREDYFDYWGQGTTLTVSSGGGGSDIQMTQSPSSLSASVGDRVTITCSA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VYFCARPYYYGSREDYFDYWGQGTTLTVSSGGGGSDIQMTQSPSSLSASVGDRVTITCSA 420

Qy        421 SSSVSYMYWYQQKPRSSPKPWIYLTSNLASGVPARFSGSGSGTSYSLTISSMEAEDAATY 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SSSVSYMYWYQQKPRSSPKPWIYLTSNLASGVPARFSGSGSGTSYSLTISSMEAEDAATY 480

Qy        481 YCQQWSSNPPTFGGGTKLELKHHAANLVPMVATV 514
              ||||||||||||||||||||||||||||||||||
Db        481 YCQQWSSNPPTFGGGTKLELKHHAANLVPMVATV 514

15)	Claim 24 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 25-27, 29 and 1-24 of US patent 11,136,395 (Applicants’ IDS) as applied to claims 22 and 1 above and further in view of Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143).
	The identified claims of the ‘395 patent are silent on their claimed molecule being covalently linked to auristatin.  
	However, having a heterologous or exogenous therapeutic agent or a cytotoxic agent such as auristatin covalently linked or conjugated to an art-known cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited was routine and conventional in the art at the time of the invention. For instance, Poma et al. (‘143) taught conjugating a cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited to an exogenous (heterologous) therapeutic agent or a cytotoxic agent such as auristatin. See sections [0585], [0061], [0190] and [0440].
	Given the teachings of Poma et al. (‘143), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have Poma’s (‘143) auristatin covalently linked or conjugated as recited to SEQ ID NO: 128 of the ‘395 patent to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring therapeutic or cytotoxic functions to SEQ ID NO: 128 of the ‘395 patent.
16)	Claims 1, 6-12, 15, 16, 18-23 and 25 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 62-65 and 68-78 of the co-pending application 17228579, now allowed. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim or encompass substantially the same cell targeting molecule and a pharmaceutical composition comprising said molecule and a pharmaceutically acceptable carrier, wherein the cell targeting molecule comprises therein an amino acid sequence that is at least 90% identical to amino acids 1-251 of SEQ ID NO: 1 with all of the amino acid substitutions recited in instant claim 1 linked to a cysteine-containing and VH and a VL-containing scFv binding region sequence positioned C-terminal to the amino acid sequence via a peptide linker such as the EFPKPSTPPGSSGGAP linker or SEQ ID NO: 246, i.e., the instantly recited (SEQ ID NO: 761), and at least one heterologous CD8+ T-cell epitope. See the sequence alignment set forth below.
US-17-228-579-406
Sequence 406, Application US 17228579
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: CELL-TARGETING MOLECULES COMPRISING DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT EFFECTORS AND CD8+ T-CELL EPITOPES
CURRENT APPLICATION NUMBER: US 17/228,579
CURRENT FILING DATE: 2021-04-12
PRIOR APPLICATION NUMBER: US 16/480,591
PRIOR FILING DATE: 2019-07-24
PRIOR APPLICATION NUMBER: PCT/US2018/014942
PRIOR FILING DATE: 2018-01-24
PRIOR APPLICATION NUMBER: 62/450,506
PRIOR FILING DATE: 2017-01-25
NUMBER OF SEQ ID NOS: 800
SEQ ID NO: 406
LENGTH: 374
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
OTHER INFORMATION:polypeptide"
US-17-228-579-406

Query Match 99.1%; Score 1251; DB 117; Length 374; Best Local Similarity 99.6%;  
Matches 249; Conservative 0; Mismatches 1; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 173

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 233

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 293

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 353

Qy        241 NCHHHASRVA 250
              ||||||| ||
Db        354 NCHHHASAVA 363

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
17)	Claim 24 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 62-65 and 68-78 of the co-pending application 17228579, now allowed, as applied to claims 22 and 1 above and further in view of Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143).
	The identified claims of the co-pending ‘579 application are silent on their claimed molecule being covalently linked to auristatin.  
	However, having a heterologous or exogenous therapeutic agent or a cytotoxic agent such as auristatin covalently linked or conjugated to an art-known cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited was routine and conventional in the art at the time of the invention. For instance, Poma et al. (‘143) taught conjugating a cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited to an exogenous (heterologous) therapeutic agent or a cytotoxic agent such as auristatin. See sections [0585], [0061], [0190] and [0440].
	Given the teachings of Poma et al. (‘143), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have Poma’s (‘143) auristatin covalently linked or conjugated as recited to the cell targeting molecule of the co-pending ‘579 application to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring therapeutic or cytotoxic functions to cell targeting molecule of the co-pending ‘579 application.
18)	Claims 1, 6-12, 15, 16, 18-20 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 and 1-3 of the co-pending application 17233911, which is scheduled to be issued shortly on 06/21/22 as US patent 11,365,223. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same cell-targeting molecule comprising a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all the identified amino acid substitutions, wherein a VH and a VL-containing scFv binding region capable of specifically binding an extracellular target molecule is fused to the carboxy terminus of the Shiga toxin effector polypeptide via a linker as claimed. The Shiga toxin effector polypeptide sequence of SEQ ID NO: 11 or SEQ ID NO: 13 comprises therein histidine residues and is at least 90% identical to the instantly recited Shiga toxin effector polypeptide having the recited amino acid substitutions. The cell-targeting molecule of the co-pending ‘911 application encompasses within scope SEQ ID NO: 64 which comprises therein the instantly recited Shiga toxin effector polypeptide sequence of SEQ ID NO: 11, the instantly recited EFPKPSTPPGSSGGAP peptide linker, i.e., the instantly recited lysine-containing SEQ ID NO: 761, and the cysteine-containing scFv. See the sequence information and alignments set forth below: 
			GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.

OM protein - protein search, using sw model
Run on:         May 9, 2022, 

Title: US-17-533-552-1AA1_251SUBS45IV54IR55LI57FP59FE60TE61LG110AR188A         
Perfect score: 1262
Sequence:      1 KEFTLDFSTAKTYVDSLNVI..........ILGSVALILNCHHHASRVAR 251

Scoring table:  BLOSUM62
                Gapop 10.0, Gapext 0.5
------------------------------------------------------------------------------
                 %
Result          Query
   No.   Score  Match Length DB      ID                      Description
 -----------------------------------------------------------------------------
     2    1262  100.0    251  22   US-17-233-911-11       Sequence 11, Appl
     4    1262  100.0    511  22   US-17-233-911-443      Sequence 443, App
     6    1262  100.0    512  22   US-17-233-911-64       Sequence 64, Appl
   578    1241   98.3    251  117  US-17-233-911-13       Sequence 13, Appl
------------------------------------------------------------------------------
US-17-233-911-13
Sequence 13, Application US 17233911
Publication No. US 20210253649A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS AND CELL-TARGETING MOLECULES COMPRISING THE SAME
CURRENT APPLICATION NUMBER: US 17/233,911
CURRENT FILING DATE: 2021-04-19
PRIOR APPLICATION NUMBER: US 15/577,827
PRIOR FILING DATE: 2017-11-29
PRIOR APPLICATION NUMBER: PCT/US2016/034778
PRIOR FILING DATE: 2016-05-27
PRIOR APPLICATION NUMBER: 62/168,758
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,759
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,760
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,761
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,762
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,763
PRIOR FILING DATE: 2015-05-30
NUMBER OF SEQ ID NOS: 594
SEQ ID NO: 11
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION:/note=Description of Artificial Sequence: Synthetic
polypeptide
US-17-233-911-11

Query Match 100%; Score 1262; DB 117; Length 251; Best Local Similarity 100%;  
Matches 251; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVAR 251
              |||||||||||
Db        241 NCHHHASRVAR 251

SEQ ID NO: 13
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION:/note=Description of Artificial Sequence: Synthetic
polypeptide
US-17-233-911-13

Query Match 99.5%; Score 1248; DB 8; Length 251; Best Local Similarity 99.2%;  
Matches 249; Conservative 1; Mismatches 1; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDVLGFDFT 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||:||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNRLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251


    PNG
    media_image1.png
    303
    770
    media_image1.png
    Greyscale


This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
19)	Claims 22-24 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 5-11 and 1-3 of the co-pending application 17233911, now allowed, as applied to claim 1 above and further in view of Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143).
	The identified claims of the co-pending ‘911 application are silent on their cell-targeting molecule being covalently linked to a heterologous molecule such as a cytotoxic agent or auristatin.  
	However, having a heterologous or exogenous molecule such as a cytotoxic agent or auristatin covalently linked or conjugated to an art-known cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited was routine and conventional in the art at the time of the invention. For instance, Poma et al. (‘143) taught conjugating a cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited to an exogenous (heterologous) molecule such as a therapeutic agent or a cytotoxic agent such as auristatin. See sections [0585], [0061], [0190] and [0440].
	Given the teachings of Poma et al. (‘143), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have a therapeutic cytotoxic agent such as auristatin covalently linked or conjugated as recited to the cell-targeting molecule of co-pending ‘911 application to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring therapeutic or cytotoxic function to the cell-targeting molecule of the co-pending ‘911 application.
20)	Claims 1, 6-12, 15, 16, 18-20 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 2, 23, 21, 18, 13, 14, 1 and 33 of the co-pending application 16751144. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same product and a pharmaceutical composition comprising a pharmaceutically acceptable carrier and said product. The fusion protein molecule (i.e., cell-targeting molecule) of the co-pending 16751144 application comprises therein a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all the identified amino acid substitutions and a VH and a VL domain-containing binding region C-terminal to the Shiga toxin effector polypeptide, wherein the two are fused via a proteinaceous linker. The instantly claimed cell-targeting molecule comprising a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all the identified amino acid substitutions, a binding region, and a peptide linker as recited is anticipated by the ‘144 application’s CD38-targeting fusion protein molecule #4 of SEQ ID NO: 79. See the amino acid sequences of SEQ ID NO: 79 and SEQ ID NO: 46 set forth below:

    PNG
    media_image2.png
    204
    597
    media_image2.png
    Greyscale

US-16-751-144-46 
Sequence 46, Application US 16751144
Publication No. US 20200231650 A1
GENERAL INFORMATION
APPLICANT: Molecular Templates, Inc.
APPLICANT: Millennium Pharmaceuticals, Inc.
TITLE OF INVENTION: CD38-BINDING PROTEINS COMPRISING DE-IMMUNIZED SHIGA TOXIN A
SUBUNIT EFFECTORS
CURRENT APPLICATION NUMBER: US 16/751,144
CURRENT FILING DATE: 2020-01-23
PRIOR APPLICATION NUMBER: US 62/945,107
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/945,106
PRIOR FILING DATE: 2019-12-06
PRIOR APPLICATION NUMBER: US 62/795,633
PRIOR FILING DATE: 2019-01-23
NUMBER OF SEQ ID NOS: 233
SEQ ID NO: 46
	LENGTH: 251
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: Shiga toxin effector polypeptide SLT-1A-DI-1
	US-16-751-144-46

Query Match 99.5%; Score 1248; DB 20; Length 251; Best Local Similarity 99.2%;  
Matches 249; Conservative 1; Mismatches 1; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDVLGFDFT 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||||:||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNRLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              |||||||||||||| |||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NSHHHASAVAA 251
              |||||||||||
Db        241 NSHHHASAVAA 251

SEQ ID NO: 79
	LENGTH: 507
	TYPE: PRT
	ORGANISM: Artificial Sequence
	FEATURE:
	OTHER INFORMATION: CD38-binding protein 4
	US-16-751-144-79

Query Match 98.3%; Score 1241; DB 110; Length 507; Best Local Similarity 99.2%;  
Matches 248; Conservative 0; Mismatches 2; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 61

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 121

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 181

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 241

Qy        241 NCHHHASRVA 250
              | ||||| ||
Db        242 NSHHHASAVA 251

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
21)	Claims 1, 6-12, 15, 16, 18-23 and 25 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 128, 116 and 129 of the co-pending application 17697564. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to substantially the same cell-targeting molecule comprising a Shiga toxin effector polypeptide comprising an amino acid sequence having at least 90% sequence identity to amino acids 1 to 251 of SEQ ID NO: 1 with all the identified amino acid substitutions, wherein a VH and VL-containing binding region capable of specifically binding an extracellular target molecule is fused to the carboxy terminus of the Shiga toxin effector polypeptide via a linker, and a CD8+ T-cell epitope as claimed; and a pharmaceutical composition comprising the cell-targeting molecule and a pharmaceutically acceptable carrier. The cell-targeting molecule of SEQ ID NO: 303 of the co-pending 17697564 application comprises the instantly recited Shiga toxin effector polypeptide at least 90% identical to the instantly recited Shiga toxin effector polypeptide having histidine residues and the recited amino acid substitutions, the instantly recited EFPKPSTPPGSSGGAP peptide linker, i.e., the instantly recited lysine-containing SEQ ID NO: 761, the cysteine-containing binding region, and a CD8+ T-cell epitope. See the sequence set forth below:

    PNG
    media_image3.png
    356
    979
    media_image3.png
    Greyscale

This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 
22)	Claim 24 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 128, 116 and 129 of the co-pending application 17697564 as applied to claims 22 and 1 above and further in view of Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143).
	The identified claims of the co-pending ‘564 application are silent on their claimed molecule being covalently linked to auristatin.  
	However, having a heterologous or exogenous therapeutic agent or a cytotoxic agent such as auristatin covalently linked or conjugated to an art-known cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited was routine and conventional in the art at the time of the invention. For instance, Poma et al. (‘143) taught conjugating a cell-targeting molecule comprising a Shiga toxin effector polypeptide as recited to an exogenous (heterologous) therapeutic agent or a cytotoxic agent such as auristatin. See sections [0585], [0061], [0190] and [0440].
	Given the teachings of Poma et al. (‘143), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the instant invention to have Poma’s (‘143) auristatin covalently linked or conjugated as recited to the cell targeting molecule of the co-pending ‘564 application to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring therapeutic or cytotoxic functions to cell targeting molecule of the co-pending ‘564 application.
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
23)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

24)	Claims 1 and 6-25 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  	   
	(a)	Claim 1 is indefinite, inconsistent and/or has incorrect antecedence in the limitation ‘the cell targeting molecule’ (see line 11). The limitation ‘cell targeting molecule’ is inconsistent with the limitation ‘cell-targeting molecule’ recited in line 1 of the claim and in the dependent claims 6-25. For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation in line 11 with the limitation --the cell-targeting molecule--.
	(b)	Claims 6-25, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
25)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

26)	Claims 1, 6-12, 15, 16 and 18-25 are rejected under 35 U.S.C § 102(a)(2) as being anticipated by Poma et al. (US 20180258143 A1 - Applicants’ IDS) (‘143). 
Poma et al. (‘143) disclosed a cell-targeting molecule comprising: (a) a Shiga toxin effector polypeptide of SEQ ID NO: 11, and (b) a scFv binding region comprising an immunoglobulin-type polypeptide selected for specific and high-affinity binding to the human CD20 extracellular target molecule and/or the cellular surface of a CD20+ cell and the linker peptide FPKPSTPPGSSGGAP, i.e., the instantly recited SEQ ID NO: 756, in between (a) and (b). The binding region is fused to the carboxy-terminus of the Shiga toxin effector polypeptide. A pharmaceutical composition comprising said molecule and a pharmaceutically acceptable carrier is taught. See sections [0521], [0236], [0157], [0437], [0447], [0449], [0257], [0213], [0062], [0675], [0037], [0038], [0072], [0071] and [0776]; the sequence alignment set forth below indicating that SEQ ID NO: 11 is 100% identical to amino acids 1 to 251 and comprises all the amino acid substitutions recited in instant claim 1; and SEQ ID NO: 11 from page 138 of Poma et al. (‘143). The prior art cell-targeting molecule further comprised a heterologous or exogenous cytotoxic agent such as auristatin. See sections [0061], [0190] and [0440].

    PNG
    media_image4.png
    166
    754
    media_image4.png
    Greyscale

US-15-577-827-11
Sequence 11, Application US 15577827
Publication No. US 20180258143 A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS AND CELL-TARGETING MOLECULES COMPRISING THE SAME
CURRENT APPLICATION NUMBER: US 15/577,827
CURRENT FILING DATE: 2017-11-29
PRIOR APPLICATION NUMBER: PCT/US2016/034778
PRIOR FILING DATE: 2016-05-27
PRIOR APPLICATION NUMBER: 62/168,758
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,759
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,760
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,761
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,762
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,763
PRIOR FILING DATE: 2015-05-30
NUMBER OF SEQ ID NOS: 594
SEQ ID NO: 11
LENGTH: 251
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION:/note=Description of Artificial Sequence: Synthetic
polypeptide
US-15-577-827-11

Query Match 100%; Score 1262; DB 17; Length 251; Best Local Similarity 100%;  
Matches 251; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVAR 251
              |||||||||||
Db        241 NCHHHASRVAR 251

In one embodiment, Poma et al. (‘143) taught the cell-targeting molecule 6 of SEQ ID NO: 444 that is set forth on page 171 and is reproduced below, which comprised therein a cysteine residue having a functional group, a Shiga toxin effector polypeptide having an amino acid sequence that is at least 90% identical to amino acids 1 to 251 and that comprises all the amino acid substitutions recited in instant claim 1, the linker peptide FPKPSTPPGSSGGAP i.e., the instantly recited SEQ ID NO: 756 linker comprising therein a lysine residue having a functional group, and the scFv binding region, and lysine and histidine residues in the Shiga toxin effector polypeptide that is suitable for conjugation to a heterologous molecule. The binding region is at the carboxy-terminus of the Shiga toxin effector polypeptide and is fused.

    PNG
    media_image5.png
    303
    774
    media_image5.png
    Greyscale

US-15-577-827-444
Sequence 444, Application US 15577827
Publication No. US 20180258143 A1
GENERAL INFORMATION
APPLICANT: MOLECULAR TEMPLATES, INC.
TITLE OF INVENTION: DE-IMMUNIZED, SHIGA TOXIN A SUBUNIT SCAFFOLDS AND CELL-TARGETING MOLECULES COMPRISING THE SAME
CURRENT APPLICATION NUMBER: US 15/577,827
CURRENT FILING DATE: 2017-11-29
PRIOR APPLICATION NUMBER: PCT/US2016/034778
PRIOR FILING DATE: 2016-05-27
PRIOR APPLICATION NUMBER: 62/168,758
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,759
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,760
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,761
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,762
PRIOR FILING DATE: 2015-05-30
PRIOR APPLICATION NUMBER: 62/168,763
PRIOR FILING DATE: 2015-05-30
NUMBER OF SEQ ID NOS: 594
SEQ ID NO: 444
LENGTH: 511
TYPE: PRT
ORGANISM: Artificial Sequence
FEATURE:
NAME/KEY: source
OTHER INFORMATION: /note=Description of Artificial Sequence: Synthetic
polypeptide
US-15-577-827-444

Query Match 99.1%; Score 1251; DB 95; Length 511; Best Local Similarity 99.6%;  
Matches 249; Conservative 0; Mismatches 1; Indels 0; Gaps 0.

Qy          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 KEFTLDFSTAKTYVDSLNVIRSAIGTPLQTISSGGTSLLMIDSGIGDNLFAVDILGFDFT 60

Qy         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LGRFNNLRLIVERNNLYVTGFVNRTNNVFYRFADFSHVTFPGTTAVTLSADSSYTTLQRV 120

Qy        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGISRTGMQINRHSLTTSYLDLMSHSGTSLTQSVARAMLRFVTVTAEALRFRQIQRGFRT 180

Qy        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLDDLSGASYVMTAEDVDLTLNWGRLSSVLPDYHGQDSVRVGRISFGSINAILGSVALIL 240

Qy        241 NCHHHASRVA 250
              ||||||| ||
Db        241 NCHHHASAVA 250

	Claims 1, 6-12, 15, 16 and 18-25 are anticipated by Poma et al. (‘143).


Conclusion
27)	No claims are allowed.  
Correspondence
28)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
29)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
30)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2022